DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Richard Edge (reg. 56,791) on 4/13/2022.
The application has been amended as follows: 
1. (Canceled)

2. (Canceled)

3. (Canceled)

4. (Canceled)

8. (Currently Amended)	The method of claim 5, wherein identifying the change in at least one of the power shortage, the reactive power generation, the active power generation, and the sharing coefficient, comprises: 
identifying frequency values of each of the plurality of buses; 
calculating a frequency-based load value based on the identified frequency values for each of the plurality of buses and a percentage of a load on each of the plurality of buses that is frequency-dependent; 
calculating a control-operating value based on the control-operation mode of each bus; 
calculating a reactive power generation reference value,             
                
                    
                        Q
                    
                    
                        i
                    
                    
                        R
                        e
                        f
                    
                
            
        , for each bus based on a sum of the calculated frequency-based load value, the calculated control-operating value, a voltage of each bus, and an angle of each bus.

9. (Currently Amended)	The method of claim 5, wherein identifying the change in at least one of the power shortage, the reactive power generation, the active power generation, and the sharing coefficient, comprises: 
identifying frequency values of each of the plurality of buses; 
calculating a frequency-based load value based on the identified frequency values for each of the plurality of buses and a percentage of a load on each of the plurality of buses that is frequency-dependent; 
calculating a control-operating value based on the control-operation mode of each bus; calculating an active power generation reference value,             
                
                    
                        P
                    
                    
                        i
                    
                    
                        R
                        e
                        f
                    
                
            
        , for each bus based on a sum of the calculated frequency-based load value, the calculated control-operating value, a voltage of each bus, and an angle of each bus.

Please amend Claim 10, line 19, as "

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Sun et al. [U.S. Pub. 2017/0077700] teaches determining parameters of a model of dynamics of a micro-grid using measurements of power flow at a point of common coupling of the micro-grid with a power distribution system.
Zhao et al. [2015/0054339] teaches managing power in a microgrid by determining power outputs for one or more distributed generators on the grid using sensitivity-based distributed Q compensation.
He et al. [2015/0311716] teaches where a primary consensus control exchanges reactive power information between each neighboring distributed generator in a microgrid so that each distributed generator has a proportion of total power in the microgrid
Shi et al. [2014/0100705] teaches handling imbalance in one or more distributed generation units when islanding is detected.
Ortjohann et al. [2014/0316604] teaches controlling feedback control of a generating unit in a power grid including using equations for busses on a grid.
Delmerico et al. [2004/0124812] teaches where a power electronic based distributed resource is controlled to emulate a voltage source behind an impedance and behave as a power system stabilizer.
The prior art of record, alone or in combination, fails to teach or suggest, to adjust load values of frequency-based loads connected to each bus in the electric power delivery system based on the determined frequency; calculate a Y bus matrix for the N buses; identify a control-operation mode for each bus as one of utility connected, ISO generation, and droop generation; calculate a γ-vector based on the operating mode; generate modified Jacobian coefficients for a Jacobian Matrix; identify a change in at least one of a power shortage in the electric power delivery system, a reactive power generation, an active power generation, and a sharing coefficient; and modify a mode of at least one generator in the electric power delivery system based on the identified change, in combination with the remaining limitations as set forth in claim 5. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214. The examiner can normally be reached (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119